Citation Nr: 0009951	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-05 171A	)	DATE
	)
	)


THE ISSUE

Whether a July 9, 1991, Board of Veterans' Appeals decision, 
denying a compensable disability rating for tinnitus, should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Robert A. Laughlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel








INTRODUCTION

The appellant served on active duty from August 1963 to 
August 1965.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant alleging 
clear and unmistakable error in a Board decision dated in 
July 1991.


FINDINGS OF FACT

1.  A July 9, 1991, Board decision denied a claim for a 
compensable rating for the veteran's service-connected 
tinnitus.

2.  The July 1991 Board decision was reasonably supported by 
the evidence of record.


CONCLUSION OF LAW

The July 9, 1991, Board decision, denying the veteran's claim 
for a compensable rating for service-connected tinnitus, was 
not based on clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 1999); 38 C.F.R. §§ 4.31, 4.87a, 
4.124a, 4.132, Diagnostic Codes 6260, 8046, 9305 (1991); 
 38 C.F.R. §§ 20.1401-1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 1963 to August 
1965.  His DD 214 reflects that his military occupational 
specialty (MOS) was medical specialist.  A report of medical 
history obtained at the time of his induction physical 
examination reflects that he had been an electrician's 
apprentice for 24 months.  The service medical records 
contain one entry, dated in July 1965, where the veteran was 
seen for a complaint of ringing in both ears of one-week 
duration.  Physical examination was reported to show no 
trauma to the ears.  There was no vertigo, or loss of 
hearing.  The ringing was not affected by any change in 
position.  There were no abnormalities of the canals or 
tympanic membrane.  The impression was deferred.  The veteran 
was prescribed Pyrbenzamine.  There were no further clinical 
entries relating to ringing the ears.  There were no clinical 
entries that reported any type of head trauma.  The veteran's 
separation physical examination report, dated in June 1965, 
made no reference to any complaints of ringing in the ears or 
head trauma.  

The veteran submitted his claim for entitlement to 
compensation benefits in July 1989.  On his VA Form 21-526 he 
indicated that he was treated for being hit in the head in 
Korea, and for hearing and tinnitus at Ft. McAfee.  

The veteran submitted treatment records from the Union 
Pacific Railroad Employees Hospital Association in support of 
his claim.  The records covered a period from June 1962 to 
December 1969.  The records reflect that the veteran was seen 
for complaints of tinnitus and ringing in his ears in 1965.

The veteran was afforded several VA examinations in October 
1989.  At his ear, nose, and throat (ENT) examination, the 
veteran gave a history of serving as a medic in an artillery 
unit; however, he was not around a lot of high intensity 
noise.  At the time of the examination he was employed as an 
electrician.  He occasionally mowed the lawn, but was not 
around high intensity noise otherwise.  He was not on any 
medications.  The examiner reported that the physical 
examination showed normal ear canals and tympanic membranes.  
The rest of the ENT examination was termed as unremarkable.  
The examiner noted that the veteran would be getting an 
audiogram.

The veteran also was afforded a VA neurological examination.  
The purpose of the consultation was to evaluate the veteran 
for possible residuals due to a claimed head injury.  The 
veteran related a history of falling while in Korea.  He was 
rendered unconscious for a brief period of time and 
transported by ambulance to be examined by an Army doctor.  
The veteran also related that he began to experience tinnitus 
in 1965.  The veteran denied vertigo, paralysis, weakness, 
and loss of coordination or numbness of his limbs.  He was 
employed as an electrician.  The veteran's major problem had 
been with tinnitus.  No abnormalities were reported upon 
examination of the veteran's mental status, cranial nerves, 
coordination, limbs, and reflexes.  Further, the special 
tests performed by the examiner were described as normal.  
The examiner commented that there was not a common 
relationship between tinnitus and head injury unless there 
were other injuries to local brainstem structures.  The 
examiner opined that the veteran's claimed tinnitus was not 
related to his head injury but could be related to noise 
pollution that he could have been exposed to in service.  The 
examiner concluded that he thought the veteran should have an 
audiogram to see if that was a possibility.

Associated with the claims file is a VA Form 21-2507, Request 
for Physical Examination.  The form was originally dated in 
September 1989 and sent to the VA medical center (VAMC) in 
Omaha, Nebraska, to request an audio examination and an 
opinions as to whether the veteran's claimed tinnitus was 
persistent and was it noise induced.  The form was returned 
to the RO in September 1989 with a notation that the veteran 
was employed at the Omaha VAMC and that the examination 
should not been done there.  The request for examination was 
repeated in December 1989.

The veteran was afforded audiogram testing in December 1989 
at the Omaha VAMC.  The audiogram was interpreted to show 
that the veteran's hearing was within normal limits.  Speech 
reception threshold testing was 98 percent in the right ear 
and 100 percent in the left ear.  The audiogram contained a 
notation that the veteran spent "13 months at generators - 
in radar location."  The audiogram did not provide any 
reference to tinnitus and did not provide the requested 
opinions.

The veteran was granted service connection for tinnitus by 
way of a rating decision dated in May 1990.  He was assigned 
a noncompensable disability rating under Diagnostic Code 
6260.  The RO cited to the veteran's SMRs, and the results of 
the VA examinations in making its determination.

The veteran disagreed with the decision and perfected his 
substantive appeal in August 1990.  He contended that his 
tinnitus was persistent and that it constantly bothered him.

The veteran provided testimony at a hearing at the RO in 
December 1990.  He testified that he had a constant, steady 
ringing in both ears.  He noticed it more in a quiet 
environment.  It did not interfere with his ability to hear a 
conversation.  He said that around July 1964 he was struck 
and knocked down.  He fell and hit his head and was taken to 
the hospital.  He did not notice any ringing in his ears 
then.  He noticed the ringing when he was assigned to White 
Sands, New Mexico.  He testified that the wind blew very hard 
at White Sands.  The veteran did not offer any testimony 
regarding his exposure to noise from generators while 
assigned to his missile battery in Korea.  At his hearing the 
veteran submitted private treatment records from Ray Gillies, 
M.D.  The records were for the period from March 1966 to 
August 1983.  The records reflect treatment for a complaint 
of ringing in the left ear in July 1968.  

The veteran submitted a statement, dated in February 1991, 
wherein he said that he was exposed to acoustic trauma during 
his service in Korea.  He said that he lived in a metal 
building that was supplied by electricity from diesels that 
were within 50 feet of his building.

In its July 1991 decision, the Board noted that it did not 
dispute the veteran's contention that his tinnitus had 
persisted since his separation from service.  Rather, the 
question the Board had to decide was whether the veteran's 
tinnitus was caused by the claimed acoustic trauma, a 
concussion, or head injury.  The Board noted that SMRs were 
negative for any evidence of head trauma and that the 
military examiner specifically found no evidence of 
"acoustic" trauma when the veteran was treated for ringing 
in his ears in July 1965.  The Board reviewed the results of 
the VA examination.  It was noted that the neurologist had 
determined that the veteran's tinnitus was not due to head 
injury but could be due to exposure to noise pollution in 
service.  The Board further noted that the veteran's military 
specialty was that of a medical specialist and that he 
specifically denied significant noise exposure when he 
underwent his ENT examination.  Therefore, the Board 
concluded that the veteran's persistent tinnitus was not the 
result of acoustic trauma, a concussion, or head trauma in 
service.

II.  Analysis

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. §§ 5109A, 
7111 (West Supp. 1999)) permit challenges to decisions of the 
Board on the grounds of clear and unmistakable error.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of clear and unmistakable error.  38 C.F.R. 
§§ 20.1400-1411 (1999).  

In April 1998, the appellant, through his representative, 
filed a motion with the Board to revise the decision of July 
1991 on the basis of CUE.  In conjunction with the motion, 
the veteran submitted a statement wherein he asserted that 
his VA examination in 1989 was incomplete.  He argued that 
the VA Form 21-2507 requested an opinion in regard to the 
etiology of his tinnitus but that the audiologist failed to 
provide the opinion.  He further argued that the examination 
was incomplete, as it did not comply with sections 1.5, 1.6 
and 1.7, respectively, of the PHYSICIAN'S GUIDE FOR DISABILITY 
EVALUATION EXAMINATIONS.  The veteran also cited to Chapter 20 of 
the VA VETERANS HEALTH ADMINISTRATION (VHA) MANUAL M-1, OPERATIONS, 
PART I, MEDICAL ADMINISTRATION ACTIVITIES, CHAPTER 20, EXAMINATIONS -
C&P/OTHER FEDERAL AGENCIES (M-1).  The veteran maintains that 
provisions from Chapter 20 required that his 1989 examination 
be returned as unsatisfactory.

The veteran also disputed the Board's characterization of the 
July 1965 SMR entry as referring to no evidence of 
"acoustic" trauma, when the military examiner only 
addressed the lack of evidence of trauma.  Finally, the 
veteran argued that proper application of the VA Schedule for 
Rating Disabilities, to include consideration of Diagnostic 
Codes 8046 and 9305, would have lead to a 10 percent rating.  

In October 1998, the veteran was advised that his April 1998 
correspondence had been received and his request for review 
of the July 1991 Board decision on the basis of CUE was 
acknowledged.  He was advised that regulations were still 
pending and that his claim would be reviewed when the 
regulations were finalized.

In August 1999, the veteran was advised that final 
regulations were now effective.  The veteran, through his 
attorney, was also advised that he was entitled to review his 
claims file before proceeding.  He was given 30 days to 
respond to the letter and advise of his intentions.  A 
notation on the copy of the letter contained in the claims 
file reflects that no response was received as of April 2000.

The applicable regulation for a definition of CUE in a Board 
decision, is found at 38 C.F.R. § 1403 (1999).  It was 
adopted based upon rulings by the United States Court of 
Appeals for Veterans Claims (Court).  See 64 Fed. Reg. 2136 
(1999).  The regulation provides that:

(a) General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed: (1) General.  
Review for [CUE] in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made

* * * * *

(c) Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d) Examples of situations that are not 
[CUE]...

	* * * * *

	(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  [CUE] does 
not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

38 C.F.R. § 20.1403.  See also Fugo v. Brown, 6 Vet. App. 40, 
44 (1993); and, Damrel v. Brown, 6 Vet. App. 242 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-4 (1992)).

At the outset, the Board reiterates that, whenever 
adjudicating a claim of CUE in a prior decision, only that 
evidence that was of record at the time of the disputed 
decision may be considered in adjudicating the claim.  
Evidence added to the record, subsequent to a disputed 
decision, is not for consideration in reviewing the propriety 
of the disputed decision. (Except for Board decisions issued 
after July 21, 1992).  In this case, the Board notes that the 
veteran submitted a concurrent claim for an increased rating 
for his service-connected tinnitus in April 1998.  He 
submitted two letters and an audiogram from Roger McGargill, 
Ph.D., an extract from the "Pill Book", a copy of the 
decision in Bucklinger v. Brown, 5 Vet. App. 435 (1993), 
duplicate copies of his Union Pacific treatment records, a 
personal statement, dated in October 1998, as well as 
testimony at a hearing at the RO in October 1998.  As those 
items, with the exception of the Union Pacific records, were 
not of record at the time of the disputed decision, they 
cannot be considered in adjudicating the issue of CUE in the 
1991 decision.  38 C.F.R. § 20.1403(b)(2) (1999).

Rating Schedule

In reviewing the record, the Board notes that the veteran's 
SMRs do not reflect any indication of treatment for a head 
injury in service.  Moreover, the veteran did not indicate 
any type of head injury on his Report of Medical History at 
the time of his June 1965 separation examination.  Further, 
the SMRs do not recognize any exposure to a high noise 
environment in service, either during his service in Korea or 
back in the U. S.  Notations on some of the records do 
reflect the veteran's unit as the 2nd Missile Battalion, 71st 
Artillery while in Korea.  However, they do not show him as 
exposed to "noise pollution."  When the veteran was treated 
for ringing in his ears in 1965, he never asserted any 
exposure to loud noise, either in Korea or at his assignment 
at White Sands.  Finally, the veteran's specialty as a 
medical specialist was one not normally associated with 
exposure to acoustic trauma in the absence of evidence to the 
contrary. 

In regard to the veteran's arguments, the Board will address 
them in inverse order as contained in his April 1998 
statement.  The veteran contends that the Board erred in its 
interpretation of the rating schedule.  Specifically, the 
veteran argues that 38 C.F.R. § 4.31 (1991) was not for 
application as he did suffer from residuals of his tinnitus 
which would entitle him to a 10 percent rating.  38 C.F.R. 
§ 4.31 states:  

In every instance where the schedule 
does not provide a zero percent 
evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned 
when the requirements for a compensable 
evaluation are not met.

Second, he argues that Diagnostic Code 6260 references 
Diagnostic Code 8046 which refers to tinnitus as a 
"subjective" symptom and that it should be rated as 10 
percent under Diagnostic Code 9305.  38 C.F.R. §§ 4.87a, 
4.124a, 4.132 (1991).  He further contends that the 
referenced diagnostic codes do not provide for a 
noncompensable (zero) percent rating.  Therefore, the Board's 
decision contained CUE in supporting the noncompensable 
rating that was demonstrated as persistent since service.  

The veteran's arguments are not persuasive.  At the outset, 
the proper diagnostic code to evaluate his tinnitus in 1991 
was 6260.  There was no evidence in the claims file to 
indicate that the veteran was diagnosed with cerebral 
arteriosclerosis or suffered from multi-infarct dementia with 
cerebral arteriosclerosis to warrant consideration of his 
disability under either Diagnostic Code 8046 or Diagnostic 
9305.  The reference to Diagnostic Code 8046, and is 
subsequent referral to Diagnostic Code 9305, is merely a 
cross-reference for application in those cases that do 
involve cerebral arteriosclerosis.  The veteran has not 
pointed to any evidence that existed in the claims file in 
July 1991 that would support a rating under either of those 
diagnostic codes.  In the absence of such evidence, the 
veteran's case was correctly rated as a disability involving 
the ear under Diagnostic Code 6260.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993)  (The assignment of a particular 
diagnostic code is completely dependent upon the facts of a 
particular case).

As to the determination of the noncompensable rating under 
Diagnostic Code 6260, the Board relied on the existing 
regulatory criteria and its review of the record.  A 10 
percent rating specifically required the tinnitus to be 
"persistent as a symptom of head injury, concussion or 
acoustic trauma."  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
The Board detailed the evidence of record and found that the 
necessary regulatory criteria were not met.  Indeed there was 
no objective evidence of head injury, concussion or acoustic 
trauma in the SMRs.  Nor did the veteran present any 
objective evidence of it.  Moreover, the VA neurologist 
stated that tinnitus was not commonly related to head injury 
in the absence of other injuries to local brainstem 
structures.  Accordingly, without objective evidence of a 
head injury or concussion as the cause of the veteran's 
tinnitus, he needed to show that it was due to acoustic 
trauma in order to satisfy the criteria for a 10 percent 
rating.

The veteran appears to have made mention of exposure to 
"noise pollution" at the time of his neurological 
examination although the type and extent of exposure was not 
detailed in the examination report.  There is no mention of 
exposure to noise in the ENT report.  The audiogram contained 
a notation of "[s]pent 13 months at generators" without 
further discussion.  At his December 1990 hearing, the 
veteran made no reference to his exposure to noise from 
generators and attributed his likely noise exposure to the 
high winds in New Mexico.  Only in his February 1991 
statement did the veteran say that he was exposed to noise 
from generators that were located approximately 50 feet 
outside of his quarters.  He did not provide any objective 
evidence to show that this claimed exposure constituted 
acoustic trauma.  The Board concluded that, based on the 
above evidence, the veteran did not suffer from tinnitus that 
was due to head trauma, concussion, or acoustic trauma.  
Absent evidence of residuals as required by the regulatory 
criteria, the veteran's noncompensable rating under 38 C.F.R. 
§ 4.31 was sustained.


Manual Provisions

The veteran also contends that VA failed to abide by its own 
rules and regulations in regard to his examinations in 1989.  
The veteran argues that his 1989 examination was incomplete 
because the RO failed to obtain an opinion as to the etiology 
of his tinnitus.  Specifically, the veteran cites several 
provisions from the PHYSICIAN'S GUIDE, and Chapter 20 of VHA'S, 
M-1, in support of his argument.

With respect to the PHYSICIAN'S GUIDE, the Court addressed a 
similar argument in Allin v. West, 6 Vet. App. 207 (1994).  

The VA PHYSICIAN'S GUIDE is the 
document that provides guidance to 
VA doctors in assessing injuries or 
diseases for which a claimant wishes 
to be service connected.  It is not, 
however, mandated by either statute 
or regulation, and it does not 
appear in the statutes or 
regulations governing disability 
evaluation examinations.  Therefore, 
the VA PHYSICIAN'S GUIDE is not a 
regulatory or statutory provision.

Since the VA PHYSICIAN'S GUIDE is 
neither a statute nor a regulation, 
the failure to properly apply its 
guidelines cannot constitute CUE.  
CUE is an administrative failure to 
apply the correct statutory or 
regulatory provisions to the correct 
and relevant facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370 (1991).  
Thus, in order for CUE to exist, 
there must have been a failure to 
apply the appropriate regulations or 
statutes

Allin, 6 Vet. App. at 214.

In regard to the veteran's assertions regarding M-1, the 
Board notes that there is no current case law regarding an 
interpretation of this manual and whether its provisions 
constitute substantive rules.  However, there are a number of 
cases from the Court that have addressed that issue in regard 
to the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1).  The 
Court's rationale in those cases is relevant in this 
analysis.

Several provisions of M21-1 have been found to be substantive 
rules affecting rights.  See Patton v. West, 12 Vet. App. 272 
(1999);  YR v. West, 11 Vet. App. 393 (1998); and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Court has generally 
found a provision to be a substantive rule if it is shown 
that it has the force of law and narrowly limits 
administrative action.  See Morton v. West, 12 Vet. App. 477, 
483 (1999) (citations omitted).  Such provisions dictate how 
benefits will be awarded for specific disabilities and are 
based upon the VA Secretary's authority to define 
disabilities.  Id. at 484.  By contrast, however, the Court 
has also held that where the provisions involved are pure 
policy guidelines, they do not constitute a substantive rule 
or have the force of law.  Id. 

In this case, the veteran contends that application of 
paragraphs 20.01 and 20.08 of M-1 dictate that the veteran's 
1989 audiogram examination should have been returned as 
unsatisfactory because it did not contain the requested 
opinion.  The Board notes that paragraph 20.01 is entitled 
"Policy".  Subparagraph 20.01(a) states that VHA is 
responsible for processing examinations required in 
connection with compensation claims as quickly as possible.  
Further, subparagraph 20.01(c) states that specialist 
examinations are to be conducted only when specifically 
requested by the RO on VA Form 21-2507.  Paragraph 20.08 is 
entitled "Sufficiency of the Report."  The paragraph states 
that the Adjudication Division or requesting agency 
determines the sufficiency of the report.  Further, if the 
examination report is returned as unsatisfactory, it must be 
accompanied by a request for specific information.  

In reviewing the cited paragraphs, the Board can not find any 
indication of a substantive rule that would apply in this 
case.  The paragraphs clearly refer to policy and 
administrative guidance that are to be used by VHA in its 
processing of requests for examinations and examinations 
returned as unsatisfactory.  See Dyment v. West, 13 Vet. App. 
141, 145-46 (1999); Morton, at 481-483.  Indeed, there is no 
authority in the cited paragraphs that would compel any type 
of action in the veteran's case.  Paragraph 20.08 only 
addresses what action to take if an examination report is 
returned as unsatisfactory.  No examination report was 
returned in this case to even trigger application of the 
provision.  

Indeed it is unfortunate that an opinion was not provided as 
requested in 1989.  However, this failure does not constitute 
CUE in the Board's decision of 1991.  Assuming arguendo that 
VA had a duty to assist the veteran in obtaining the opinion 
at issue, a violation of the duty to assist does not 
constitute CUE under the regulations used to evaluate claims 
of CUE in Board decisions.  38 C.F.R. § 1403(d)(2). 

In summary, the veteran has failed to satisfy the criteria to 
establish CUE in the July 1991 Board decision.  His arguments 
in regard to the rating schedule essentially dispute how the 
evidence was weighed and evaluated and what diagnostic code 
was applied.  Moreover, he now advocates a reading of the 
rating schedule to establish a 10 percent rating based on 
medical conditions that did not exist in 1991.  As to his 
argument regarding the PHYSICIAN'S GUIDE, the law is clear that 
failure to follow its guidelines cannot constitute CUE.  
Allin.  As to the veteran's contentions regarding the 
application of M-1, he has not established that the cited 
provisions establish substantive rules that were applicable 
to his case in 1991.  Further, he has not demonstrated that 
the statutory and regulatory provisions, extant as of 1991, 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  
Accordingly, the Board can find no basis to support the 
appellant's claim of CUE in the July 1991 Board decision.



ORDER

As the Board did not commit clear and unmistakable error in 
the July 1991 decision, the motion is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


